Title: To Alexander Hamilton from Yelverton Peyton, 2 September 1799
From: Peyton, Yelverton
To: Hamilton, Alexander


          
            Sir
            Sweet Springs Septembr the 2nd. 1799
          
          I arrived here the 13th. of August for the purpose of reestablishing my health, by use of the Mineral Waters—My expectations have been fully met, for I have regained Ten pounds of flesh. I mean to Continue here until the 15th. at wh. time anticipate my health will be entirely good, and on the 1st. of October  Shall (without accident) report for duty—
          I am with the greatest respect and esteem Sir Yr Obdt Sr.
          
            Y Peyton
            Lt. & Qr. M. US. 1st. Rgt. Inf
          
        